— Judgment, Supreme Court, New York County, entered March 30, 1979, unanimously modified, on the law, to delete from the second decretal paragraph the words "as a constitutional deprivation of due process”, and the words "it is further” in the third decretal paragraph and the entire fourth decretal paragraph, and, as so modified, affirmed, without costs. We agree with the conclusion reached by Special Term. However, we would bottom the result on the action of the superintendent in first including petitioners among the class eligible to be candidates for election and then, somewhat more than two and one-half months later, virtually on the eve of the date fixed for the filing of petitions, disqualifying them. Such action was arbitrary and capricious and makes unnecessary any consideration of constitutional questions at this time. Concur — Fein, J. P., Sullivan, Bloom, Markewich and Ross, JJ. [98 Mise 2d 566.]